Citation Nr: 0305800	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  02-01 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to November 
1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the VA 
Regional Office (RO) in Los Angeles, California.  The RO 
denied a claim for a rating in excess of 30 percent for PTSD.  
In May 2002 the RO granted entitlement to an increased 
evaluation of 50 percent for PTSD effective November 4, 1999.

In a December 2000 notice of disagreement, the veteran 
reported employment problems.  At the March 2002 VA fee basis 
psychiatric examination, the veteran reported that he was 
currently unemployed.  This raises the issue of entitlement 
to a total disability rating for compensation purposes based 
on individual unemployability (TDIU).

Since this issue has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West  2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the RO to provide expeditious handling of all cases that have 
been remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

Regulations have recently been promulgated that give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction.  
See 38 C.F.R. § 19.9 (2002).

There are still actions, however, that must be accomplished 
at the RO level because the required action takes place there 
or because current law requires it.  One such circumstance is 
where the agency of original jurisdiction has performed 
little or no development.  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA amounts 
to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.

Additionally, the March 2002 VA fee basis examiner noted that 
the veteran's PTSD symptoms have been ongoing in the context 
of alcohol abuse.  The Axis I diagnoses were chronic PTSD and 
alcohol abuse in partial remission.

VA must fully and sympathetically develop a veteran's claim 
to its optimum before deciding it on the merits.  Norris v. 
West, 12 Vet. App. 413, 420 (1999).  Developing a claim to 
its optimum must include determining all potential claims 
raised by the evidence and adjudicating all reasonably raised 
claims.  Id.; Perry v. West, 12 Vet. App. 365, 368 (1999).  
In this case, the issue of service connection for alcohol 
abuse as secondary to the service-connected PTSD has been 
reasonably raised.  Such an issue is inextricably intertwined 
with the issue of an increased rating for PTSD.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).
Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.    

3.  The RO should adjudicate the claim of 
service connection for alcohol abuse as 
secondary to the service-connected PTSD, 
with consideration of 38 C.F.R. § 3.310 
(2002); Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001); and Allen v. Brown, 7 
Vet. App. 439 (1995).  

4.  The RO should then conduct any 
necessary  development brought about by 
the appellant's response to the VCAA 
letter on the issue of an increased 
rating for PTSD and issue a supplemental 
statement of the case, if necessary.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


